     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 1 of 10
                                       Confidential


                                                                         Page 1
 1                     MICHAEL PANZARA, M.D.
 2               IN THE UNITED STATES DISTRICT COURT
 3              FOR THE SOUTHERN DISTRICT OF NEW YORK
 4

     ______________________________
 5   UMB BANK, N.A., as Trustees, )CIVIL ACTION NO.
                                    )15 Civ. 08725(GBD)
 6                     Plaintiff, )
                                    )
 7   v.                             )
                                    )
 8   SANOFI,                        )
                                    )
 9                     Defendant. )
                                    )
10   _____________________________ )
11                      CONFIDENTIAL
12                  VIDEOTAPED DEPOSITION
13                 OF MICHAEL PANZARA, M.D.
14
15
16   DATE:                 October 24, 2017
17   TIME:                 9:52 a.m.
18   HELD AT:              Weil, Gotshal & Manges LLP
                           100 Federal Street
19                         Floor 34
                           Boston, Massachusetts
20
21        By:              Sarah J. Miner, LSR #238
22
23
24
25   JOB NO. 130151

                        TSG Reporting - Worldwide     (877) 702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 2 of 10
                                       Confidential


                                                                                  Page 14
 1                      MICHAEL PANZARA, M.D.
 2   acquisition, what -- can you describe kind of the --
 3   the areas of work that you were responsible for at
 4   that time?
 5         A. So I -- my first job on coming in was to
 6   oversee the Lemtrada or the alemtuzumab development
 7   program.     I was responsible for evaluating that
 8   program and it was underway at the time.                            It had
 9   already initiated phase three studies.                            And I was
10   responsible for taking the leadership of that program
11   and then developing a strategy for eventual regulatory
12   approval.
13              I was also responsible for building out
14   additional pipeline with other treatments for multiple
15   sclerosis and also was responsible for the immunology
16   portfolio because I had a background in immunology.
17   That was an area that Genzyme was interested in moving
18   into, so that was an area that also I was involved in
19   developing a strategy.
20         Q. And who did you report to at the time of --
21   prior to Sanofi's acquisition?
22         A. So I reported in to a man named Richard
23   Polisson, and he was the head of -- at the time was a
24   group called biosurgery and rheumatology or
25   immunology, I can't remember specifically.                            And MS,

                        TSG Reporting - Worldwide     (877) 702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 3 of 10
                                       Confidential


                                                                        Page 18
 1                      MICHAEL PANZARA, M.D.
 2   products we were developing were successful because of
 3   the importance of the MS franchise to future of Sanofi
 4   as a whole.
 5   BY MR. LECOURS:
 6           Q. But was at all times Gynzyme a separate
 7   corporate entity?           Is that your understanding?
 8              MR. NEUWIRTH:           Objection to the form.         Go
 9   ahead.
10              THE WITNESS:          That's not my -- I mean, I
11   couldn't say when they switched from one entity to the
12   other.     That is not my area.
13   BY MR. LECOURS:
14           Q. Are you familiar at all with the contingent
15   value rights agreement entered into between Sanofi and
16   Genzyme in connection -- or Sanofi and a trustee in
17   connection with the merger?
18           A. When we were acquired as I was legacy
19   Genzyme, we knew that we were being awarded CVRs.                        And
20   I at that time did not know what a CVR was, so I
21   educated myself on what they were because I received
22   some.
23           Q. And did others educate you about CVRs within
24   the company?
25           A. Yeah.    There was a variety of communications

                        TSG Reporting - Worldwide     (877) 702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 4 of 10
                                       Confidential


                                                                             Page 19
 1                      MICHAEL PANZARA, M.D.
 2   and explanations about what these were because they
 3   were a new entity for many of us, and the
 4   understanding of the direct linkage to Lemtrada
 5   because I was overseeing the MS portfolio.                          So the
 6   direct linkage to Lemtrada was important to
 7   communicate within my team.
 8         Q. What did you understand that linkage to be?
 9         A. My --
10              MR. NEUWIRTH:           Just a quick caution, not to
11   interrupt.      But if you can answer these questions
12   without disclosing any potentially privileged legal
13   advice, go ahead.
14              THE WITNESS:          Sure.           Absolutely.      Can you
15   repeat the question, please?
16   BY MR. LECOURS:
17         Q. What did you understand the linkage that you
18   described between the CVRs and Lemtrada to be?
19         A. What I understood is that there were
20   milestones.       That the initial one for Lemtrada was the
21   approval milestone, and that there --
22         Q. What milestone?
23         A. The approval -- or I should say -- yeah, the
24   approval milestone.             And then I understood that there
25   were different revenue milestones, though I didn't

                        TSG Reporting - Worldwide     (877) 702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 5 of 10
                                       Confidential


                                                                             Page 20
 1                      MICHAEL PANZARA, M.D.
 2   study up on what those thresholds were.
 3           Q. Did you ever review the CVR agreement itself?
 4           A. Yes.    When -- again, when I inherited -- I --
 5   I reviewed the milestone portion about what they were
 6   so I knew what they were ahead of time.                           I didn't
 7   review the entire agreement.                        I just focused on the
 8   milestones.
 9           Q. When you say "focused on the milestones," did
10   you have meetings with persons at Genzyme or Sanofi
11   concerning the achievement of those milestones?
12           A. The only meetings that I recall are meetings
13   with members of my team who had questions about them
14   and were asking what they meant.
15           Q. And did you have any conversations, aside
16   from conversations with counsel, concerning the
17   milestones?
18           A. There were certainly over the course of the
19   -- so the time period of the acquisition was a time
20   period where we were trying to learn a lot about what
21   it meant for Genzyme.               So there were a lot of sidebar
22   hallway conversations about what this meant.                           So it
23   is, yes, there were conversations of that nature
24   because we were all trying to learn what these things
25   were.

                        TSG Reporting - Worldwide     (877) 702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 6 of 10
                                       Confidential


                                                                                   Page 21
 1                      MICHAEL PANZARA, M.D.
 2         Q. Were there any conversations other than with
 3   counsel about the potential achievement or
 4   non-achievement of milestones that you were involved
 5   with -- in?
 6         A. Milestones.            We always talk about achieving
 7   milestones as part of drug development.
 8         Q. Well, I am just talking about the specific
 9   milestones in the CVR agreement, internal-wise?
10         A. Yeah, there were discussions about the
11   importance of meeting a -- the date, especially the
12   approval date of -- because that was the part under
13   our control as specified in the CVR milestones, yes.
14         Q. So you testified that the MS program at
15   Sanofi was shifted over to Genzyme on or after the
16   acquisition.       Is that correct?
17         A. That is correct.
18         Q. What was your assessment of that MS program
19   that you -- was shifted over to your leadership after
20   the acquisition?
21         A. Well, once I was able to oversee that
22   program, one of the first things I did was to learn as
23   much as I could about the program.                                My assessment of
24   it at that time was that it had very strong efficacy
25   data, though not at a level that would be expected for

                        TSG Reporting - Worldwide     (877) 702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 7 of 10
                                       Confidential


                                                                                Page 37
 1                      MICHAEL PANZARA, M.D.
 2   endpoints described --
 3         A. Sure.
 4         Q. -- primary endpoints?
 5         A. Primary endpoints.                      So the first endpoint was
 6   disability.       It was also known as SAD, a Sustained
 7   Accumulation of Disability.                       That was measured by a
 8   scale known as the Expanded Disability Status Scale,
 9   or the EDSS.       This is a 10 -- 10-point or it is about
10   a 20-step ordinal scale where patients can progress at
11   different levels of accumulation of physical
12   impairment with zero being completely normal and no
13   sign of MS and 10 being death due to multiple
14   sclerosis.
15         Q. And EDSS is a logarithmic scale.                         Right?
16         A. It is not logarithmic scale.
17         Q. No?
18         A. It's an ordinal scale.
19         Q. Ordinal.
20         A. It is clear steps.                      It is also a non-linear
21   scale where it steps in unequal steps, which is one of
22   the challenges of the EDSS where in the low end of the
23   scale you can go from having -- being completely
24   normal at zero.         When you get to about a 3 or a 4 on
25   the EDSS scale, you are starting to have some

                        TSG Reporting - Worldwide     (877) 702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 8 of 10
                                       Confidential


                                                                        Page 62
 1                      MICHAEL PANZARA, M.D.
 2




23         Q. What are sensitivity analyses?
24         A. Sensitivity analyses are where you -- you do
25   a core analysis or a primary analysis or one of your

                        TSG Reporting - Worldwide     (877) 702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 9 of 10
                                       Confidential


                                                                             Page 63
 1                      MICHAEL PANZARA, M.D.
 2   key analyses, and then you change different variables
 3   around that analysis to pressure test the robustness
 4   of that primary analysis.                   So you may -- the example I
 5   always give for safety events is you might, you know,
 6   look at people on the extremes in terms of the types
 7   of things they see on the extremes and you sort of see
 8   how the middle compares to the extremes.                          It is just a
 9   way of testing the robustness of your primary
10   analysis.
11




21         Q. Turn to the slide that ends in 285.
22         A. 285?
23         Q. Uh-huh.
24         A. Uh-huh.
25



                        TSG Reporting - Worldwide     (877) 702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-51 Filed 09/13/19 Page 10 of 10
                                        Confidential


                                                                        Page 107
 1                       MICHAEL PANZARA, M.D.
 2




21   BY MR. LECOURS:
22          Q. If you know, what is the substantive
23   difference between the contents of the two different
24   applications for alemtuzumab, SBLA versus BLA?
25          A. I don't know.

                         TSG Reporting - Worldwide     (877) 702-9580
